Citation Nr: 1626345	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-02 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to death benefits administered by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Appellant seeks legal entitlement to VA death benefits on the basis that her deceased husband should have been recognized as a Veteran of the Armed Forces of the Philippines. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines, which denied the Appellant's claim for legal entitlement to VA death benefits.  The appellant filed a timely Notice of Disagreement (NOD) in May 2010.  A Statement of the Case (SOC) was issued in August 2010 and a VA Form 9 was received in March 2011.  

By way of background, the Board notes that the decedent previously filed a claim for VA benefits, which was originally denied by the RO in an August 2001 rating decision.  The decedent perfected an appeal as to the RO's August 2001 decision in October 2002.  In a subsequent March 2004 decision, the Board denied the decedent's claim, finding that he had no service in the Philippine Commonwealth Army, including the recognized guerrillas, in the service of United States Armed Forces.  Thereafter, in September 2004, the decedent passed away.  The Appellant in the current appeal has submitted her claim as the surviving spouse of the decedent. 

In March 2014, the Board remanded the case for further development, including the issuance of a new Request for Information with the corrected discharge date - May 8, 1946 - to verify the decedent's service.  

Then, in March 2015, the Board remanded the claim for the purposes of obtaining verification of the appellant's deceased spouse's service from the relevant service department, the Department of the Army.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Thus, the remand directed the RO to seek further verification of the decedent's service from the Department of the Army, instead of the NPRC.  The Board's review of the record demonstrates that the AOJ substantially complied with the directives of the March 2014 and March 2015 remands and that this matter is now ready for further appellate review.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with, aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).  

Finally, the Board notes that the appellant submitted a statement in support of her claim after the issuance of the most recent Supplemental SOC, in December 2015.  However, as the statement was duplicative of earlier contentions (See April 2015 statement), the Board finds that a remand for AOJ consideration of the additional evidence would be unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").


FINDING OF FACT

The appellant's spouse had no qualifying service for VA death benefits purposes.


CONCLUSION OF LAW

The appellant is not eligible for VA death or disability benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).

In this case, the appellant was provided with notification that her claim had been denied in February 2010 and Supplemental SOCs issued in July 2014 and November 2015.  The SOC and Supplemental SOCs provided detailed information concerning the required documentation regarding his service in order to establish her claim for benefits.  The notification did not provide her with information as to what specific documents she could submit that would constitute acceptable evidence of qualifying military service.  See Palor, 21 Vet. App. at 332.  Notwithstanding the foregoing, the RO undertook the necessary development to substantiate the claim, which included several requests to the NPRC and the Department of the Army.  

VA is also under no duty to provide any further assistance, as there is no likelihood that it would substantiate the appellant's claim.  VA is not required to provide assistance to a claimant if no reasonable possibility exists that the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2) (West 2014).  The duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  As set forth in more detail below, the NPRC and the Department of the Army have certified that the decedent had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of the binding certification, any VCAA error is non-prejudicial as the claimant is not entitled to the benefit as a matter of law.  See Palor, 21 Vet. App. at 332 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the NPRC's refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."); see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009).  Accordingly, the Board will proceed with adjudication of this matter.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim 

The appellant seeks to establish her late husband's entitlement to recognition as a veteran for purposes of establishing legal entitlement to VA death benefits.  Specifically, she asserts that her husband served from November 15, 1942 to either April 15, 1946, or May 8, 1946, as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United Stated Army Forces.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).   Active military, naval, and air service includes active duty.  Active duty is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6 (2015).  Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the Reserve components.  38 C.F.R. § 3.1 (2015). 

Service in the Philippine Scouts and the Organized Military Forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2015). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity benefits or burial benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a) (2015).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2015).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA should request verification of service from the appropriate service department.  38 C.F.R. § 3.203(c) (2015).   

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service. Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).

In the instant appeal, the threshold and determinative question is whether the appellant's deceased spouse had valid service for VA benefits purposes.  The types of service which qualify for various VA benefits are defined by statute and regulation.  The Board is bound by the law and regulations.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2015). 

In this case, the Appellant has submitted various documents attempting to substantiate her deceased husband's service and confirm his status as a veteran. Specifically, she has submitted: 

(1) A May 8, 1946, Affidavit For Philippine Army Personnel reflecting the decedent's service in the "'M' Co., 3rd Bn, 74th Inf, 7th MD," as either a USAFFE-GUERRILLA or civilian guerilla, wherein it was also noted that the decedent "JOINED ABCEDE GRLA COMPANY FORCE AS COMPANY CLERK AND OUR UNIT ENGAGED IN COMBAT IN THE VICINITY OF CADIZ, NEGROS OCC, UNTIL 2 MAY '45;"

(2) A September 30, 1998, certification from the Office of the Adjutant General of the Armed Forces of the Philippines reflecting that the decedent was recognized as part of "'M' Co 3rd Bn, 74th Inf, Regmt (F-23)" from November 15, 1942 to May 8, 1946;

(3) An October 9, 1999, Joint Affidavit by two individuals who knew the decedent, asserting, inter alia, that they served as "USAFFE-GUERILLA during World War II" and knew that the decedent "served as USAFFE-GUERILLA with a rank of Corporal;" 

(4) The transcript of the decedent's October 2, 2003, Board hearing, which documents the decedent's sworn testimony that he served as a member of the guerilla Army in M Company, 3rd Battalion, 74th Infantry Regiment from 1942 to 1946 (See Board Hearing Tr. at 3); 

(5) An October 20, 2004, certification from the Office of the Adjutant General of the Armed Forces of the Philippines reflecting that the decedent was recognized as part of "Div OM Det 7th MD" from November 15, 1942 (F-23) to May 8, 1946 (F-23); and 

(6) A September 20, 2010, statement within the NOD from the appellant that her deceased husband "started his military status by joining the 'guerrilla' movement against the Japanese Imperial Forces on the 15 of November, 1942," that "on November 15, 1945, he was promoted [to] the rank of 'corporal' with the 'M' Co., 3rd Battalion, 74th Inf. Reg. and [continuously] served the guerrilla movement...until May 8."

The file reflects that the AOJ made inquiries on several occasions to the National Personnel Records Center (NPRC) for evidence that, as alleged, the appellant's spouse served as a member of the Commonwealth Army of the Philippines, including recognized guerrillas, in the service of the United States Armed Forces.  The NPRC was provided the decedent's name, place and date of birth, the reported dates of service (including the alternative discharge dates of April 15, 1946 and May 8, 1946), and the unit designations provided in the supporting documents.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any relevant records in determining veteran status).  Inquiries were made in 2001 and 2002 (using the April 15, 1946 discharge date), as well as in 2014 (using the May 8, 1946 discharge date).  The March 2002 and July 2002 responses to these inquiries were negative, indicating that the subject of the inquiry had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Army Forces.  Additionally, in the June 2014 NPRC response, which utilized the updated discharge date of May 8, 1946, it was noted that no change was warranted from the prior negative certification. 

In Tagupa v. McDonald, 27 Vet. App. 95, 96 (2014), the Court of Appeals for Veterans Claims held that in addressing determinations of qualifying service, "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation [38 C.F.R. § 3.203(c) ] requires verification of service from the relevant service department."  As such, in March 2015, pursuant to Tagupa, the RO requested whether the Department of the Army could verify the decedent's service; the request included both of the decedent's possible dates of discharge (April 15, 1946, and May 8, 1946).

The Department of the Army issued a memorandum in October 2015, received in November 2015, which found that the Army was unable to change the previous negative service determination for the decedent based on a review of information provided and official information contained in Army records maintained by the NPRC.  The memorandum included a copy of the roster for M Company, 3rd Battalion, 74th Infantry Regiment-the unit that the VA Form 21-3101 listed for the decedent.  The roster did not include the decedent's name.  The memorandum concluded that, without an AGO Form 23 and a corresponding unit roster, the Department of the Army could not verify service.  That additional determination of no recognized service is not subject to dispute, because VA has no authority to change or amend those findings. 

In addition, no evidence from any recognized official source has been submitted that contradicts the findings of NPRC and the Department of the Army.  In order to constitute acceptable qualifying service, the evidence must satisfy the requirements of 38 C.F.R. § 3.203.  In essence, it is the service department's determination of service that is binding upon the Board, and in this case, that certification with regard to the appellant is negative.  38 C.F.R. § 3.203 (2015); Duro v. Derwinski, 2 Vet. App. 430 (1992). 

Because the official determination from the United States service department is that there is no record of the appellant's spouse having qualifying service, the submitted documents attempting to rebut that fact must be sufficient.  Again, submission of official records from the service department may suffice without verification, if accepted as authentic, to support valid service, but if submitted documents are not from the United States service department, VA shall request verification from the service department.  38 C.F.R. § 3.203(a), (c) (2015).  Because verification was sought from NPRC and the Department of the Army and no qualifying service was found, none may now be recognized.  Duro v. Derwinski, 2 Vet. App. 430 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

The Board has carefully reviewed the entire record in this case. However, the evidence is not sufficient to establish eligibility.  Basic eligibility for VA disability benefits is precluded because the appellant's spouse had no qualifying service.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  This case is decided based on application of this law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992) (Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


